Case 3:19-cv-00044-NKM-JCH Document 51 Filed 01/16/20 Page 1 of 2 Pageid#: 509



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                        CHARLOTTESVILLE DIVISION


                                                          Action No: 3:19CV00044
  Jason Kessler, et al                                    Date: 1/16/2020
  vs.                                                     Judge: Norman K. Moon
                                                          Court Reporter: Sonia Ferris
  City of Charlottesville, et al
                                                          Deputy Clerk: Heidi N. Wheeler



  Plaintiff Attorney(s)                           Defendant Attorney(s)
  James Kolenich                                  Melissa York
  Elmer Woodard                                   David Corrigan
                                                  Erin McNeill
                                                  Rosalie Fessier
                                                  Richard Milnor



                                     LIST OF WITNESSES

  PLAINTIFF/GOVERNMENT:                            DEFENDANT:
  1.




 PROCEEDINGS:
 MOTION HEARING [42] Motion to Dismiss; [36] Motion to Dismiss; [44] Motion to Dismiss;
 [38] Motion to Dismiss; [40] Motion to Dismiss 10:07-11:07= 1 hr.

 Melissa York argues Motion for Al Thomas.

 Erin McNeil presents Motion on behalf of Becky Crannis-Curl.

 Rosalie Fessier argues Motion on behalf of Maurice Jones.

 Richard Milnor presents Motions for the City of Charlottesville and for Tarron J. Richardson.

 James Kolenich responds to Motions as argued.

 Remarks by Court.
Case 3:19-cv-00044-NKM-JCH Document 51 Filed 01/16/20 Page 2 of 2 Pageid#: 510



 Closings by Melissa York, Erin McNeill, Rosalie Fessier, Richard Milnor.

 Order will issue




 Time in Court:
